44 N.J. 140 (1965)
207 A.2d 537
SAMUEL S. BLACK, PLAINTIFF-RESPONDENT,
v.
HATTIE KEONER, A/K/A HATTIE KOENER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 2, 1965.
Decided February 26, 1965.
*141 Mr. Israel E. Mischel argued the cause for appellant (Mr. Louis E. Saunders, attorney).
Mr. Samuel S. Black, pro se.
The opinion of the court was delivered
PER CURIAM.
Plaintiff, a member of the bar, brought this action against a former client for malicious prosecution of a complaint before the Ethics Committee. The trial court awarded compensatory damages of $400 and punitive damages of $500. We certified defendant's appeal before it was heard in the Appellate Division.
Defendant challenges the constitutionality of the statute under which this action was brought, N.J.S. 2A:47A-1, asserting that it trespasses upon the exclusive jurisdiction of the Supreme Court with respect to disciplinary matters, and that Toft v. Ketchum, 18 N.J. 280 (1955), cert. denied 350 U.S. 887, 76 S.Ct. 141, 100 L.Ed. 782 (1955), requires that conclusion.
We need not reach this issue for the reason that the statute requires malice in fact, and we are satisfied that the record does not warrant a finding of such malice.
The judgment is accordingly reversed. No costs to either party here or in the trial court.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.